Citation Nr: 1126489	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  04-07 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for dermatitis or eczema.

3.  Entitlement to service connection for arteriosclerotic heart disease.

4.  Entitlement to service connection for chronic pyelonephritis.

5.  Entitlement to service connection for hypertensive vascular disease, hypertension, and isolated systolic pressure.

6.  Entitlement to service connection for brain vessel thrombosis.

7.  Entitlement to an increased evaluation for sciatic nerve paralysis of the lower left extremity. 

8.  Entitlement to an increased evaluation for sciatic nerve paralysis of the lower right extremity. 

9.  Entitlement to an increased evaluation for median nerve paralysis of the left upper extremity.

10. Entitlement to an increased evaluation for median nerve paralysis of the right upper extremity.

11.  Entitlement to an increased evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This case presumably comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

As will be discussed in more detail below, the August 2009 rating decision is not associated with the claims file that is currently before the Board.  However, the existence of the August 2009 rating decision and the Veteran's subsequent notice of disagreement are verified by the Veterans Appeals Control and Locator System (VACOLS) and the Veteran's representative.  Normally, such issues would remain entirely under the jurisdiction of the RO until such time as a Statement of the Case is issued and the Veteran's perfects his appeal by submitting a VA Form 9 or its equivalent.  However, as will also be discussed below, the Veteran requested a personal hearing on the issues adjudicated in the August 2009 rating decision before a Decision Review Officer (DRO), and he was mistakenly scheduled for a Board hearing.  Also, the issues adjudicated therein appear to be inextricably intertwined with the issue on appeal from the May 2003 rating decision.  For these reasons, these issues will also be addressed herein. 

Furthermore, because entitlement to service connection for erectile dysfunction was granted in a June 2004 rating decision and entitlement to an increased rating for this disability was denied in an April 2006 rating decision, the Board has recharacterized this issue from a service connection claim to an increased rating claim.  However, because the August 2009 rating decision is not associated with the claims file that is currently before the Board, the Board cannot be entirely certain as to the nature of the mistake regarding the characterization of the erectile dysfunction claim in VACOLs and by the Veteran's representative. 

In July 2010, the Veteran testified concerning the issue of entitlement to an increased rating for diabetes mellitus at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In February 2011, the Veteran appeared at another Board hearing before the undersigned Veterans Law Judge.  As noted, it appears this Board hearing was mistakenly scheduled instead of a DRO hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As referenced above, the Veteran testified at Board hearings before the undersigned Veterans Law Judge in July 2010 and February 2011.  He provided testimony in regard to the diabetes mellitus claim at the July 2010 hearing, while he had intended to present testimony for the remaining issues on appeal at the February 2011 hearing.

The Board notes that the diabetes mellitus claim is the only issue that has been perfected for appeal, and is thus the only one of the Veteran's eleven claims over which the Board has full and proper jurisdiction.  At the February 2011 hearing, the Veteran and his representative clarified that the Veteran had filed a notice of disagreement with a rating decision denying the other ten claims.  According to the VACOLS, the Veteran was issued a rating decision on those issues in August 2009 and he filed a notice of disagreement with those decisions in July 2010.  

(The Board again notes that the rating decision and notice of disagreement in this case are not associated with the claims file that is before the Board.  These documents are presumably in a temporary claims folder at the Chicago RO.) 

The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In the case at hand, the above ten claims (other than the diabetes mellitus claim) must be remanded for the issuance of a statement of the case.  The only issue for which an appeal has been perfected is entitlement to an increased rating for diabetes mellitus.  The remaining ten issues require the issuance of a statement of the case.  

Furthermore, VACOLS reflects that the Veteran elected to have his appeal adjudicated through the DRO process.  Under 38 C.F.R. § 3.103(c) (2010), a Veteran is entitled to a hearing at any time and on any issue, subject to the limitations outlined in 38 C.F.R. § 20.1304.  The Veteran testified at the February 2011 Board hearing that he had requested to be scheduled for a DRO hearing in connection with the ten claims.  However, it appears as though a Board hearing, rather than a DRO hearing, was mistakenly scheduled.  There is no indication that the Veteran's DRO hearing request has been recorded or scheduled.  Therefore, while this claim is on remand, the Veteran needs to be scheduled for a DRO hearing.

Finally, the Veteran contends that the diabetes mellitus claim is inextricably intertwined with the remaining issues on appeal.  The Board notes, in particular, that the Veteran has raised arguments concerning whether particular observed symptomatology is attributable to diabetes mellitus or to another disability for which he seeks service connection or an increased rating.  Adjudication of the Veteran's claims may therefore affect the merits and outcome of the diabetes mellitus claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, consideration of the Veteran's claim of entitlement to an increased rating for diabetes mellitus will be deferred pending development of the remaining claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any temporary claims file that has been created in connection with Issues 2 through 11, above.  In particular, ensure that the August 2009 rating decision and the July 2010 notice of disagreement are associated with the claims file.

2.  Schedule the Veteran for a personal hearing before a DRO at the Chicago RO.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.  

3.  Issue a statement of the case addressing the appellant's claims of: (1) entitlement to service connection for dermatitis or eczema; (2) entitlement to service connection for arteriosclerotic heart disease; (3) entitlement to service connection for chronic pyelonephritis; (4) entitlement to service connection for hypertensive vascular disease, hypertension, and isolated systolic pressure; (5) entitlement to service connection for brain vessel thrombosis; (6) entitlement to an increased evaluation for sciatic nerve paralysis of the lower left extremity; (7) entitlement to an increased evaluation for sciatic nerve paralysis of the lower right extremity; (8) entitlement to an increased evaluation for median nerve paralysis of the left upper extremity; (9) entitlement to an increased evaluation for median nerve paralysis of the right upper extremity; and (10) entitlement to an increased evaluation for erectile dysfunction.

The Veteran should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to these issues.  The RO/AMC is free to undertake any additional development deemed necessary with respect to these issues.

4.  After the development requested above has been completed, and after any additional development that is deemed necessary with respect to the issue of entitlement to an increased rating for diabetes mellitus, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



